DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed 4/29/2020. Claims 1-29 are pending; 1 and 17 being independent. Please note: PCT/US21/70458 filed 4/27/2021 has the identical claims as the present application.
Examiner's Note
The examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2014/0219039 A1 Jung et al. (“Jung”).

    PNG
    media_image1.png
    625
    433
    media_image1.png
    Greyscale

As to claim 1, Jung discloses,
An apparatus, comprising:
a plurality of memory cells [see e.g. Fig. 5 No. 514, see also Fig. 10];
a power supply node [VddM Node-D] configured to provide power from a power supply (Vdde) to one memory cell [No. 514] of the plurality of memory cells to store data;

a discharge circuit [including No. 540] configured to selectively discharge the power supply node to the bitline [LWBLB No. 520], based on the write data [Write Data Bar WDB No. 554].
As to claim 16, Jung discloses,
A method to write into a memory cell with a write assist scheme, comprising:
providing power from a power supply [Vdde] to one memory cell [No. 514] of a plurality of memory cells [see e.g. Fig. 10], via a power supply node [VddM NodeD], to store data;
providing write data to the one memory cell [No. 514] via a bitline in a write operation [see e.g. ¶ 0043];
discharging, selectively based on the write data [WDB controls No. 540], the power supply node [VddM Node D] to the bitline [LWBLB].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-15 and 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of US Pre-Grant Publication 2006/0262628 A1 Nii et al. (“Nii”).
As to dependent claim 2, Jung discloses,
The apparatus of claim 1, the discharge circuit [including No. 540] being further configured to discharge the power supply node [VddM Node D] to the bitline [LWBLB] in response to the write data [WDB].
Jung fails to explicitly disclose a write driver configured to drive the bitline based on the write data, although this is clearly implied as Jung calls the circuit a write assist driver as opposed to a write driver.  Jung also fails to explicitly disclose discharging the power supply node to the bit line in response to the write data being in a state that causes the write drive circuit to charge the bitline, however this is also clearly implied as Jung calls the circuit a write assist driver as opposed to a write sabotage driver.
Nii discloses a write driver [Fig. 1 No. 5 and Fig. 8 No. 5a] that works in conjunction with a write assist circuit [Fig. 1 No. 2 and Fig. 8 PCKa].

As to dependent claim 3, Jung fails to explicitly disclose,
the discharge circuit being configured to discharge the power supply node to the bitline to pull up the bitline to a level above the write driver charging the bitline.
Nonetheless this seems to be the likely logical result of the combination.  Nii teaches that the write driver will be passed through a column select gate [see e.g. Fig. 8 CSG] which will result in threshold drop [applicant explains this in its own specification, see ¶ 0046].  However, the write assist circuit taught by Jung uses only PMOS transistors [Nos. 530, 536 and 540] which should not result in a voltage threshold drop and thus should provide full rail voltage.  Accordingly it would have been obvious to have the discharge circuit being configured to discharge the power supply node to the bitline to pull up the bitline to a level above the write driver charging the bitline as it uses only PMOS transistors between the node and bit line.
As to dependent claim 4, Jung discloses,
an isolation transistor [No. 530] configured to isolate the power supply node [Vddm] from the power supply [Vdde] while the discharge circuit discharges the power supply node to the bitline [slp deasserted, see ¶ 0050].
As to dependent claim 5, Jung discloses,
wherein the isolation transistor [No. 530] isolating the power supply node from the power supply isolates the power supply node from being pulled up [again slp deserted].
As to dependent claims 6 and 7, Jung fails to explicitly disclose,

Nonetheless this appears inherent as the power depends on the write data and the write data will be different for each column.  Furthermore even if this isn’t inherent, Nii teaches individual write assist circuits for each column [see Fig. 1].  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have write assist for each column.
As to dependent claim 8, Jung discloses,
a device selected from one of a computing system [e.g. ¶¶ 0064 & 0069], a mobile computing system, an Internet of Things device, a virtual reality system, or an augmented reality system, the device incorporating the plurality of memory cells, the power supply node, the bitline, and the discharge circuit.
As to dependent claim 9, Jung discloses,
the discharge circuit comprising a discharge transistor [No. 540],
Jung fails to explicitly disclose,
the discharge transistor [No. 540] being configured to turn on to discharge the power supply node to the bitline, in response to the write data being in the state that causes the write drive circuit to charge the bitline [see explanation in the rejection of claim 3].
Thus this would have been obvious for the same reasons given in the rejection of claim 3.
As to dependent claim 10, Jung discloses,
the discharge transistor [No. 540] comprising a p-type transistor [as shown].



As to dependent claim 11, Jung discloses,

As to dependent claim 12, Jung discloses,
the control transistor [No. 536] and the discharge transistor [No. 540] being configured to discharge the power supply node in series [as shown].
As to dependent claim 13, Jung discloses,
the control transistor [No. 536] and the discharge transistor [No. 540] being p-type transistors [as shown].
As to dependent claim 14, Jung discloses,
the discharge circuit comprising a second discharge transistor [No. 538], the control transistor [536] being coupled to the power supply node [VddM Node-D], the discharge transistor [No. 540], and the second discharge transistor [No. 538], the discharge transistor [No. 540] being electrically connected to the bitline [LWBLB] to discharge the power supply node to the bitline, in response to the write data [WDB], the second discharge transistor [No. 538] being electrically connected to a complement bitline [LWBL] of the bitline [LWBLB] to discharge the power supply node [VddM Node D] to the complement bitline [LWBL], in response to the write data [WDB] being in a second state [controlled by WD, the complement of WDB].
As discussed in the rejection of claim 2, it is clear as an assist circuit that this would work in conjunction with a write driver circuit as opposed to against it and thus this would have been obvious for the same reasons given in the rejection of claim 2 above.

As to dependent claim 15, Jung discloses,

As to dependent claims 17-29, the dependent limitations are virtually identical to the corresponding dependent claims 2-15.  Thus the dependent claims are rejected for the same reasons given in the rejections of claims 2-15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicants can request a WebEx Conference as an alternative to face-to-face or telephonic meetings that allows the examiners to share their desktops and video presence with the applicants. To request WebEx conference applicants should include the following required statement as part of the request:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with any attorney or agent of record concerning any subject matter of this application via video conferencing, instant messaging, or electronic mail. I understand that a written record of these communications will be made of record in the application file when possible." See MPEP §502.03 and §713.01(II) for additional details.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY W BYRNE/Primary Examiner, Art Unit 2824